Citation Nr: 1630729	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-49 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral knee disability.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran submitted a VA Form 21-22a appointing a private attorney, which revoked the representation of Disabled American Veterans.  In November 2013, the Veteran then submitted a VA Form 21-22 appointing the Wisconsin Department of Veterans Affairs.  However, in January 2014, the Veteran resubmitted the original VA Form 21-22a for the private attorney dated April 2013.  In February 2014, while the case was with the AOJ, the Wisconsin Department of Veterans Affairs informed the Veteran that it did not intend to represent her.  38 C.F.R. § 14.631(c).  The Veteran's private attorney also properly withdrew his power of attorney at the AOJ level in June 2015.  Id.  As such, the Veteran is not currently represented by a Veterans Service Organization or a private attorney. 

In February 2014, the Board remanded the appeal in order to afford the Veteran a Travel Board hearing in response to the September 2010 request for a hearing.  In April 2015, an attorney with the firm of the attorney representing the Veteran at the time withdrew the Veteran's request for a hearing, and the case was returned to the Board.  Given the lack of written authorization of that attorney to assist in representation of the Veteran, the Board sent the Veteran a clarification letter in June 2016.  38 C.F.R. § 14.629(c)(2).  The clarification letter stated that if the Veteran did not respond within 30 days from the date of the letter, the Board will use her previous selection to determine the choice of the hearing.  The Veteran did not respond to this clarification letter.  Thus, it appears that this case must be remanded in order to reschedule the Veteran for a Travel Board hearing.      


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




